Citation Nr: 0119717	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  99-11 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.

2.  Entitlement to a temporary total disability evaluation 
under 38 C.F.R. § 4.30 based on convalescence following foot 
surgery in June 1998.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from April 1968 to July 1971. 

A claim for service connection for posttraumatic stress 
disorder (PTSD) was denied in a May 1988 Department of 
Veterans Affairs (VA) Regional Office (RO) rating decision.  
Although the veteran was notified of that decision, he did 
not appeal.  In unappealed rating decisions since that time, 
the RO has determined that new and material evidence has not 
been submitted to reopen the claim.  In an August 1995 
decision, the RO again determined that new and material 
evidence had not been submitted.  The veteran was notified of 
that decision in August 1995, but he did not appeal that 
decision and it became the last final decision on the matter.

This appeal arises in part from a January 1997 RO rating 
decision that determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for PTSD.  The RO mailed a notice of that decision in January 
1997; however, the claims files reflect that it was sent to 
an incorrect address.  The decision was re-mailed to the 
correct address on March 25, 1997 and the veteran submitted a 
notice of disagreement in April 1997.  The RO issued a 
statement of the case in June 1997, a supplemental statement 
of the case (SSOC) in July 1997, and another SSOC on December 
23, 1997.  

The December 23, 1997 SSOC cover letter informed the veteran 
that he had 60 days to submit a substantive appeal; however, 
the letter also informed the veteran that his appellate 
rights would expire on January 24, 1998.  Regardless of the 
conflicting dates, the Board of Veterans' Appeals (Board) 
notes that neither date appears to the correct date for 
expiration of appellate rights.  Based on the date of proper 
mailing of the rating decision, the deadline was no earlier 
than March 25, 1998.  

No substantive appeal or other communication from the veteran 
was received within either time limit mentioned by the RO; 
however, on March 16, 1998, the RO received a statement in 
support of claim from the veteran wherein he noted that he 
had received additional recent VA treatment for PTSD and 
mentioned that he had a notice of disagreement on file.  The 
Board notes that any correspondence may be accepted as a 
substantive appeal so long as it contains the necessary 
information and it is timely.  38 C.F.R. §§ 20.202, 20.203, 
20.302 (2000).  This communication expresses a desire to 
continue the appeal, is signed by the veteran, and is timely 
because it was received prior to expiration of the one year 
period following notice of the appealed rating decision.  
Therefore, the Board accepts the March 1998 statement in 
support of claim as a timely substantive appeal in lieu of a 
VA Form 9.  

In a February 1999 decision, the RO also denied a claim for a 
temporary total evaluation based on convalescence after foot 
surgery in June 1998.  The veteran submitted an NOD in March 
1999.  The RO issued an SOC in April 1999 and the veteran 
submitted a substantive appeal in May 1999.

The veteran testified before the undersigned member of the 
Board in December 2000.

Attention is directed to a statement in support of claim 
dated in December 2000 wherein the veteran has requested re-
evaluation of bilateral pes planus, service connection for 
left foot disorders, and a claim of clear and unmistakable 
error in an August 1999 rating decision.  


FINDINGS OF FACT

1.  An August 1995 rating decision determined that no new and 
material evidence had been presented to reopen a claim for 
service connection for PTSD.  

2.  The veteran was provided notice of procedural and 
appellate rights by a letter dated in August 1995; however, 
he did not file an appeal.  

3.  Evidence received since the August 1995 rating decision 
has not previously been considered, and is so significant 
that it must be considered to fairly decide the merits of the 
claim.  

4.  A conforming diagnosis of PTSD related to active military 
service has been given.

5.  Credible supporting evidence that a claimed in-service 
stressor did occur has been submitted.  

6.  The veteran required at least one month of convalescence 
after surgery on June 18, 1998, for complications of service-
connected pes planus.


CONCLUSIONS OF LAW

1.  The August 1995 rating decision determining that new and 
material evidence had not been submitted to reopen the claim 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(a), 20.302, 20.1103, 20.1103 (2000).

2.  New and material evidence has been received to reopen the 
previously and finally denied claim of entitlement to service 
connection for PTSD, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2000).  

3.  PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1137, 5107 (West 1991); § 5107 (Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. A. § 5107); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 
(2000).

4.  The criteria for a total rating based on left foot 
surgery and convalescence of at least one month are met.  
38 C.F.R. § 4.30 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

In an August 1995 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for PTSD.  The veteran was 
provided notice of that decision in an August 1995 letter; 
however, he did not appeal.  Thus, that decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(a), 
20.302, 20.1103 (2000).  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a). ).  The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") has indicated 
that the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The last disallowance of record is considered to be the last 
decision that finally denied the claim, whether it was denied 
on a new and material basis or on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  As noted in the introduction, 
the last final decision of record was in August 1995.  

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability. 

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

The evidence of record at the time of the August 1995 rating 
decision includes service medical records (SMRs) accumulated 
during duty with the Regular U.S. Army, official personnel 
records pertaining to the veteran, VA medical records, 
private medical records, U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) (formerly known as the 
U.S. Army and Joint Services Environmental Support Group) 
reports, and the veteran's claims and recollections.  Salient 
portions of this evidence reflects that: (1) no evidence of 
mental disorder appears in the veteran's SMRs; (2) he served 
in Vietnam for 22 months with elements of the 43rd Signal 
Corps Battalion (hereinafter referred to as the Bn) as a 
communications specialist, wireman, and heavy vehicle driver; 
(3) he has claimed that he participated in combat; (4) he has 
not received any medal or official award that conclusively 
demonstrates that he participated in combat; (5) his unit did 
defend a base camp against enemy attack on many occasions; 
and, (6) a diagnosis of PTSD related to stressful events in 
Vietnam has been given.  

The relevant evidence added to the record since the August 
1995 rating decision includes Social Security Administration 
records, a notarized written statement of a service comrade 
and the veteran's testimony.  The Board must determine 
whether any of this evidence is new and material evidence.  
The Board notes that the RO has not considered the lay 
witness statement; however, the veteran has waived his right 
to initial consideration of that evidence.  38 C.F.R. 
§ 20.1304(c).  

Initially, the Board notes that the lay witness statement is 
new and material evidence.  It has not previously been 
submitted, therefore it is new.  It is also material because 
it tends to support the veteran's account of the stressful 
events that precipitated a medical diagnosis of PTSD.  The 
Board notes that the RO has denied service connection for 
PTSD on the basis of no independent verification of the 
veteran's claimed stressors and/or no evidence of combat.  
Thus, the submission of this evidence has resulted in a more 
complete record and it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  Further discussion of whether the 
remaining evidence submitted since the most recent final 
denial of the claim is new and material is unnecessary; 
because the lay witness statement is new and material, the 
claim for service connection for PTSD must be reopened.

II.  Service Connection for PTSD

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).  In addition, service connection for PTSD is subject 
to additional requirements.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2000); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The claims file reflects that the veteran underwent a VA 
neuropsychiatric compensation and pension examination in 
October 1987.  During the examination, the veteran discussed 
his claimed stressors, reporting that he had served mostly at 
An Khe, Vietnam, and worked with the 4th Division.  His 
duties included search and destroy, riding on helicopters, 
guard duty, and "whatever they wanted me to do."  The VA 
examiner specifically noted that the veteran recalled setting 
Claymore mines and picking up the dead.  He remembered mortar 
attacks.  He said that he woke up several times each night 
and once or twice per month he dreamed "that I'm under 
mortar fire."  

In a December 1987 addendum, the examiner reported that the 
claims file had been made available.  The examiner invited 
attention to a VA neuropsychiatric evaluation of January 1984 
wherein the same examiner had given a diagnosis of depressive 
reaction, mild.  The examiner said that depression is usually 
a basic part of PTSD and offered a diagnosis of PTSD based on 
the veteran's reported account of combat.  

The claims file reflects that the October 1987 VA 
neuropsychiatric examination is the only VA compensation and 
pension examination that has been offered the veteran for his 
PTSD.  The veteran has undergone numerous VA psychiatric 
hospitalizations during the 1990s and those reports have 
generally continued the diagnosis of PTSD, although the 
veteran's claimed stressors are not discussed in those 
reports.  The SSA records mention that a DSM-IV multi-axial 
evaluation led to a diagnosis of PTSD on Axis I and that the 
veteran suffered from nightmares and flashbacks.  

In reviewing the RO's denial of service connection for PTSD, 
the Board notes that the RO did not find any evidence of 
combat participation or credible supporting evidence that a 
claimed in-service stressor had occurred.  Therefore, the 
crux of this case is whether either is shown, that is, 
whether the veteran was in combat or whether there is 
credible supporting evidence that his stressor occurred.  

Information provided in August 1989 by the U.S. Army and 
Joint Services Environmental Support Group (now known as 
USASCRUR) does supply credible evidence (discussed below) 
that the claimed stressors occurred.  Therefore, it is 
unnecessary to determine whether the veteran was engaged in 
combat.

The veteran has reported that his stressors include defending 
his perimeter, being subject to incoming enemy fire, seeing 
others killed, and seeing the dead.  These events reportedly 
occurred in areas served by the veteran's Signal Company.  In 
October 1987, the veteran reported that he defended his 
perimeter at the "greenline" and called in airstrikes and 
artillery.  He reported that a truck was hit and the driver 
killed.  In July 1989, the veteran testified that two service 
comrades were killed in their bunker when it was struck by 
enemy fire.  In March 1993, the veteran reported that he 
served in a bunker on the "greenline" of Camp Radcliffe at 
An Khe, and that he handled flares and Claymore mines.  He 
reported both mortar and direct sniper fire from the enemy.  
He said that he later went to Camp Enari with the 278th 
Signal Company.  Camp Enari, he reported, was located near 
the Cambodian Border on the Ho Chi Minh Trail.  He reported 
hostile fire while there. 

According to service department records, the veteran served 
in Vietnam from October 1968 to September 1970.  He was 
assigned to the 586th Signal Company from October 1968 to May 
1969; to the 278th Signal Company from May 1969 to December 
1969; and, he was re-assigned to the 586th Signal Company 
from December 1969 to May 1970.  He was sentenced to 
incarceration in Vietnam from May to September 1970 for 
unauthorized possession of an enemy AK-47 automatic rifle and 
for wrongfully appropriating an M-16 rifle. 

The RO has obtained Bn operational reports and lessons 
learned for the period from January 1, 1969 to January 31, 
1970, which covers slightly more than one half of the 
veteran's Vietnam tour.  For unexplained reasons, the RO has 
not obtained any additional reports.  However, the reports 
that were received do suggest that the veteran's claimed 
stressors did, in fact, occur.  The reports note that the Bn 
supplied communication support to the 1st Brigade of the 4th 
Infantry Division. 

An operational report for the period ending April 1, 1969, 
reflects that the 1st Brigade helped the Bn secure the 
perimeters by setting charges to large trees and tunnel 
entrances.  Additional night-lights were installed to 
illuminate possible access routes of infiltrators and 
sappers.  Trip flares, Claymore mines, and concertina 
barriers were installed.  Firing bunkers were improved.  
During the quarter that ended on April 30, 1969, rocket, 
mortar, small arms, and/or sapper attacks hit the 586th 
Company at An Khe on March 5th and 20th.  No injuries were 
reported among the unit's members.  In addition, on March 2, 
1969, four of the unit's trucks received shrapnel damage.  

An operational report dated August 10, 1969 reflects that the 
586th was hit again on May 12, 1969, with no casualties or 
damage at An Khe.  

The veteran was assigned to the 278th Company from May 31 to 
December 3, 1969.  An operation report dated August 10, 1969 
reflects that the 278th , located at Camp Enari, was attacked 
on June 7th, June 8th, and July 2nd.   There were no casualties. 

The veteran was re-assigned to the 586th Company from 
December 3, 1969 to May 1970.  A report dated February 11, 
1970, notes that the Bn increased its defensive posture 
during the period by exchanging each man's M-14 for a fully 
automatic M-16, giving each man training on the weapon, and 
sighting each weapon for battle at zero range.  The report 
further notes that the 586th manned the "greenline" bunkers 
at An Khe and that the "greenline" itself was a defensive 
perimeter at An Khe.  

In May 2000, the veteran submitted a lay witness statement 
along with a written waiver of his right to initial RO 
consideration.  The service comrade, who claims to have 
served in Vietnam with the veteran, said that he and the 
veteran did participate in defending the base camp at An Khe 
and that the veteran did help resupply other defensive 
positions and patrol surrounding areas.  

In December 2000, the veteran testified before the 
undersigned member of the Board that he arrived in Vietnam 
and was promptly assigned as a bunker guard because his 
security clearance had not yet arrived.  He testified that he 
stayed in a bunker on the greenline for the first four months 
and was fired on and returned fire.  After four months, he 
began delivering ammunition "up on the mountain."  He 
testified that he drove all over the Central Highland 
delivering ammunition and supplies.  He recalled that he 
wrecked a vehicle during a mortar attack and said that his 
recurring nightmares concerned the destruction of a bunker 
and the death of three soldiers.  He testified that his 
sergeant while assigned to the 586th had submitted the lay 
witness statement.  

The Board finds the veteran's reports and that of an Army 
comrade to be credible.  The diagnosis of PTSD is based on 
disturbing dreams of mortar attacks.  The unit reports 
obtained by the RO independently verify that the mortar 
attacks did occur and that the veteran's unit was engaged in 
a significant amount of armed perimeter defense against an 
armed enemy.  Although this sounds much like combat, because 
there is credible supporting evidence that a claimed in-
service stressor occurred, there is no need to undertake 
additional analysis to determine whether the veteran has 
engaged in combat.  Because there is medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § Sec. 4.125(a), 
a link, established by medical evidence, between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred, the 
regulatory requirements for service connection for PTSD have 
been met.  Service connection for PTSD must therefore be 
granted.

III.  Entitlement to a Temporary Total Rating for 
Compensation Based on
Surgery on June 18, 1998, and Subsequent Convalescence.

A temporary total convalescent rating will be assigned 
following hospital discharge or outpatient release, effective 
from the date of hospital admission or outpatient treatment 
and continuing for a period of 1, 2, or 3 months from the 
first day of the month following such hospital discharge or 
outpatient release if the treatment of a service-connected 
disability resulted in:

(1) Surgery necessitating at least one month of 
convalescence.

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight bearing prohibited).

3) Immobilization by cast, without surgery, of one major 
joint or more. 

38 C.F.R. § 4.30 (2000).

A determination as to whether a one-month period of 
convalescence is needed is a finding of fact.  See Felden v. 
West, 11 Vet. App. 427, 430, 1998).  

A review of the evidence reflects that service connection is 
in effect for pes planus with calluses rated 30 percent 
disabling under Diagnostic Code 5276.  Service connection is 
also in effect for a tender scar on the sole of the right 
foot, which has been rated as noncompensable under Diagnostic 
Code 5284.   See August 1995 rating decision.  The most 
recent rating decision on the matter, dated in August 1999, 
does not reflect any change in those ratings.  

The claims file further reflects that the veteran underwent a 
VA compensation examination for his feet in April 1998.  That 
report indicates that the veteran took Tramadol daily for 
foot pain that was 7 to 10 on a 10-point pain scale.  The 
examiner noted that the veteran walked with a cane and used 
ankle braces and shoe inserts.  His Achilles were bowed into 
valgus but could be corrected on manipulation.  There was 10 
degrees of valgus, bilaterally.  The forefoot was rotated 10 
degrees from the mid-foot on the left and 5 degrees on the 
right.  The diagnoses were degenerative joint disease of the 
tarsal/metatarsal joints; onychomycosis; and, flat foot.  X-
rays showed pes planus, worse on the left, and wide-based 
exostosis off the anterior aspect of the right talus.  The 
final impression with consideration of the X-rays was 
findings consistent with severe pes planus deformity and an 
exostosis off the right talus.  

VA performed surgery for tarsometatarsal joint fusion of the 
left foot on June 18, 1998.  The surgery report notes a 
history of multiple foot sprains from which the veteran had 
developed long-standing pain, discomfort, and exostosis on 
the instep of the left foot.  The symptoms were aggravated by 
weight bearing and ambulation and conservative measures over 
the years had failed to give relief.  

The veteran requested a temporary total evaluation in July 
1998.  In March 1999, he reported a 47-day recovery period 
following surgery.  He noted that he had been admitted to a 
VA facility on June 15th, 1998 and, following surgery, 
remained there in a soft cast unable to work for 47 days.   
He submitted a report from Hampton VA Medical Center 
Domiciliary Therapeutic Planning Board that notes an 
admission on June 15, 1998, for treatment for three 
conditions.  Those were PTSD, clinical follow-up for left 
foot surgery, and for polysubstance abuse.  He was to be 
discharged on August 3, 1998.  

In a February 1999 rating decision, the RO denied the claim 
on the basis that follow-up treatment was for conditions 
other than a service-connected condition.  

The veteran underwent a VA compensation examination for his 
feet in July 1999.  The examiner noted a history of foot pain 
and flat feet and that degenerative arthritis of the 
metatarsals had also developed, for which a fusion surgery 
was performed in June 1998.  The examiner noted that the 
fusion surgery did not help with the pain.  The examiner gave 
a diagnosis of "Bilateral pes planus with metatarsalgia and 
degenerative changes of the left first metatarsophalangeal 
joint."  The examiner reported that the effect of pain on 
the veteran's activities of daily living would be to cause 
difficulty with any standing, walking, and stooping.  The 
examiner did not, however, offer any other opinion as to 
whether the degenerative changes had been caused by a 
service-connected condition.  

The claims file reflects that in September 1999, the RO 
requested Salem VA Medical Center hospital summaries for 
September 1999 and received a June 1998 surgery report and an 
August 1999 PTSD hospitalization report.  

In December 2000, the veteran testified before the 
undersigned member of the Board that after foot surgery he 
was in a cam walker, also called a soft case, and was put in 
wheel chair for 49 days.  After the 49 days, the cast stayed 
on for another couple months.  He testified that could not 
bear any weight on the foot for several months.  

At the December 2000 hearing, the veteran offered a December 
2000 VA outpatient treatment report along with a waiver of 
his right to initial RO consideration or that report.  
According to the report, the veteran had chronic painful left 
foot hyperkeratosis and collapsed pes valgo planus, which was 
a "non-typical" pes planus.  The examiner explained that 
the collapse would cause the joint to drift over time further 
collapsing and flattening the foot, leading then to 
degenerative joint disease. 

The Board has all the evidence necessary to determine that 
treatment for a service-connected condition required surgery 
necessitating at least one month's convalescence.  The duty 
to assist the veteran is therefore satisfied.  38 U.S.C.A. 
§ 5107 (West 1991); § 5017 (Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
Seals v. Brown, 8 Vet. App. 291, 296 (1995); Felden, supra.  
The evidence of record does not clearly identify when the 
veteran recovered from convalescence from foot surgery; 
however, VA medical evidence offered contemporaneously with 
post surgery treatment does reflect that the convalescence 
was to continue to August 3, 1998.  The veteran is therefore 
entitled to a temporary total rating for compensation based 
on surgery and convalescence of at least one month's 
duration.

The Board also notes that service connection had previously 
been denied for degenerative joint disease of the feet and 
back by rating decisions of September 1991 and August 1992.  
Denial was based on the absence of x-ray evidence of 
arthritis.  In considering the "degenerative changes" or 
"exostosis" that occasioned the June 1998 surgery to be 
part of the veteran's service-connected foot disability, the 
Board notes that the 1991 and 1992 rating decisions cannot be 
deemed prior final denials of service connection as to this 
specific disability, which according to the record did not 
exist at those times.


ORDER

1.  New and material evidence having been submitted, the 
application to reopen claim of entitlement to service 
connection for PTSD is granted.

2.  Service connection for PTSD is granted.  

3.  A temporary total rating for convalescence following left 
foot surgery on June 18, 1998 is granted, subject to the laws 
and regulations governing the payment of monetary benefits.


		
	J. E. Day
	Member, Board of Veterans' Appeals

 

